Title: To George Washington from Major General Lafayette, 17 June 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                    
                        Valley Forge Camp 17 june 1778
                    
                    The situation we are in renders it extremely difficult to have a Settled notion of what is the best to be done, as the motions of the ennemy depend no so much of theyr circumstances in this country as of foreign events, Negotiations, or Ministerial orders which are in this time entirely unknown to us—however the prevailing idea is that they will go to new york through the jersays—how far that may be a just one I do’nt pretend to Say, but if theyr intention was to be in new york as soon as possible, I See many good Reasons for choosing to go by land.
                    1st An enterprize against philadelphia, if succèsfull, would be of an infinite and glorious advantage, and certainly if we could depend upon arriving to the redoubts undiscovered, by a night’s march, I would be for moving this evening and attaking the few troops who I understand are left in the town—but I question much if we could be at half way,  before they will get notice of it—and unless the certainty of being undiscovered till the moment of the attak was demonstrated to me, I would find the experiment too dangerous.
                    2d Remaining in this ground till the ennemy have begun an operation what so ever, is certainly the most effectual manner of avoiding an action; however if the ennemy had a So very great desire of bringing us to it, I ask if it would not be possible to engage us out of this ground by some other means—I am of opinion that theyr army is as precious to them as ours is to us, and that they will not be found of fighting us, but upon equal grounds—what I understand may be avoided in the jersays.
                    that Country is unknown to Me in almost all its parts, but I am told it is full of advantageous posts, and certainly by what is Reported to me I would prefer to Meet there the ennemy, than to oppose any operation of theyrs in north River by a battle, when theyr schipping gives them the opportunity of flying to and from us with the greatest ease.
                    therefore in case it would be thought they are Rather retreating through that state, I would propose to remove the army towards the delaware, at a little march from this place—it would perhaps hurry theyr operations, or alter them or let us know what they mean, three great advantages in war.
                    3d I am not found of Sending any large detachements from the line, unless it would be Some thing like the future light infantery, who being choosen troops and more lightly equiped may be join’d to the jersay militia—but the body of the army must I think act together as much as possible—if any great advantage may be taken of attaking theyr Rear guard it is vorth the while of bringing the whole army, if not, it is not vorth the while Risking a large part of it—I alwaïs except the light infantry for the reasons above mentionn’d.
                    4th how far it is practicable to stop the ennemy in theyr way to Amboy I do not know, on account of my ignorance of the country, and of the obstructions already made—but I think nothing Schould be neglected in all cases to make theyr Road as difficult as possible, and I think also the ennemy who retreats and who is obliged to embark gives a great advantage to this who pursues them.
                    5th the fifth question is difficult to be answered even by a man who would very well know the country, and the place where they could be overtaken, but if some other attak than small Skimisches was offered to us, I then would like it a general one.
                    6th I think that in all cases the sick Schould be immediately removed—it seems that the quarter master general do’nt find great difficulties in doing it—those sick will embarass our motions at all events—for that article an such stores as ought to be remov’d waggons, I think, are to be press’d and every thing done to get clear of them as  Soon as possible—if we quit this ground, a brigade may be left for guarding them, compos’d of such men as would be the least fitt for a quick march. if by any motion whatsoever we may hurry theyr going through the jersay, and prevent theyr pillaging or stopping in it we gain an advantage Even when it would oblige us to arrive a day latter, towards the delaware state, where we schall not prevent theyr taking a post if they please at any rate—this reflexion of mine is on account of what has been said yesterday of theyr intention to go that way.
                    I know the Sentiment of almost every body is to stay in our present ground till they ennemy will have taken theyr party—if it is the case we must entirely give up the idea of taking any material advantage of theyr retreat, what I confess I do with reluctance—however as I am almost the yungest of the general officers who knows less the country I rather refer to theyr Sentiments than to this which promises a most agreable prospect—but every day, every hour in bringing new intelligences may give us a greater light—then the instant schould be made use of without the long apparate of a council of war, whereas in almost all the councils since men began to make war, nothing will be decided but to Remain in the Same place where the council has been met.
                    
                        The Marquis de lafayette
                    
                